Citation Nr: 1009014	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  07-22 720	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for vision impairment.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  
He also reportedly had additional service, though unverified, 
in the Army National Guard during the 1980s.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. 

The Board is remanding the claims to the RO via the Appeals 
Management Center (AMC) for further development and 
consideration.  


REMAND

The Veteran attributes his visual impairment, hearing loss, 
and tinnitus to his military service.  

Regarding his hearing loss and tinnitus claims, review of his 
December 1977 military enlistment physical examination report 
reveals some elevated hearing threshold levels in both ears, 
although there are no further findings during service.  The 
personnel records concerning his active duty service are not 
in the claims file, except that his DD Form 214 shows that 
his military occupational specialty (MOS) was storage 
specialist.  The exact dates of his subsequent Army National 
Guard service, as mentioned, has not been verified, but some 
elevated threshold readings are noted on his July 1982 
enlistment physical examination report in anticipation of his 
service in the Army National Guard, as well as on a 
quadrennial physical examination report dated in September 
1988.



In April 2006 the Veteran was afforded a VA audiology 
examination for an opinion concerning the etiology of his 
then current hearing loss.  In the diagnosis, the examiner 
began by stating that, with respect to whether the Veteran's 
hearing loss was as likely as not due to military noise 
exposure, an answer could not be provided without resorting 
to mere speculation.  The examiner indicated the Veteran had 
severe-to-profound hearing loss with possible functional 
overlay.  The examiner then stated that the etiology of the 
Veteran's tinnitus was noise exposure in the military because 
the tinnitus had its onset while he was still in service and 
exposed to loud sounds.

The Veteran subsequently had a brainstem auditory evoked 
response examination in June 2006, and that examiner 
concluded the Veteran had mild hearing loss in the right ear 
and mild-to-moderate hearing loss in the left ear.  In an 
unsigned and undated addendum sometime subsequent to that 
June 2006 brainstem testing, the VA examiner from April 2006 
concluded the Veteran's hearing loss was at least as likely 
as not caused by noise in the service.  However, when queried 
again concerning this possibility in August 2006, the same 
examiner concluded differently in an unsigned statement - 
noting instead that the Veteran's hearing loss was 
less likely caused by his noise in the service.  Aside from 
the fact that the opinion is in stark contrast to the earlier 
opinion, that opinion makes no reference whatsoever to the 
etiology of the Veteran's tinnitus considering the differing 
opinion regarding his noise exposure in service.  So the 
examiner's opinions on this determinative issue are equivocal 
and contradictory, in turn requiring further comment 
concerning this for clarification.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 
5103A(d) and 38 C.F.R. § 3.159(c)(4).

It is also necessary to clarify the exact dates when the 
Veteran served in the National Guard, including on ACDUTRA 
and INACDUTRA.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  
Service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).

ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).

Certain chronic diseases, like organic diseases of the 
nervous system, such as sensorinerual hearing loss, will be 
presumed to have been incurred in service if manifested to a 
compensable degree (of at least 10-percent disabling) within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary. 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Moreover, this presumptive period does not apply to claims 
based on ACDUTRA or INACDUTRA service.  Biggins v. Derwinski, 
1 Vet. App. 474, 477-78 (1991).

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [and a]t all other times, 
National Guard members serve solely as members of the State 
militia under the command of a state governor."  Allen v. 
Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have 
basic eligibility for Veterans benefits based on a period of 
duty as a member of a state National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions of 
32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.



So to the extent the Appellant is alleging that his hearing 
loss and tinnitus are a result of injury or disease incurred 
or aggravated during his time in the National Guard, only 
"Veterans" are entitled to VA compensation under 38 U.S.C.A. 
§ 1131 (and § 1110).

Hence, to establish status as a "Veteran" based upon a period 
of ACDUTRA, a claimant must establish that he was disabled 
from disease or injury incurred or aggravated in the line of 
duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for purposes of other 
periods of service (e.g., his prior period of active duty) 
does not obviate the need to establish that he is also a 
"Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998).

Similarly, in order for the Appellant to achieve "Veteran" 
status and be eligible for service connection for disability 
claimed during his inactive service, the record must 
establish that he was disabled from an injury (but not 
disease) incurred or aggravated during INACDUTRA.  See 
Mercado- Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

And as for his claim for service connection for visual 
impairment, the Veteran asserts that his visual problems are 
the result of an injury to his eye that he sustained while in 
basic training.  Review of his service treatment records 
(STRs) reveals that he was prescribed glasses for correction 
of his vision.  But, generally speaking, mere refractive 
errors of the eyes - including myopia, presbyopia, and 
astigmatism, are congenital or developmental defects and not 
diseases or injuries within the meaning of applicable 
legislation.  So service connection is usually precluded as a 
matter of law.  38 C.F.R. §§ 3.303(c), 4.9 (2009).  The only 
exception is when the Veteran has additional disability due 
to aggravation during service of the pre-existing congenital 
or developmental condition by superimposed disease or injury.  
See VAOPGCPREC 82-90 (O.G.C. Prec. 82-90); Monroe v. Brown, 4 
Vet. App. 513, 514- 515 (1993); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 
1990); and VAOPGCPREC 11- 1999 (Sept. 2, 1999).

The claimant's STRs show that, in addition to the corrective 
prescriptions for his visual acuity, it was reported that he 
had "floaters."  Floaters are spots before the eyes and are 
deposits in the vitreous of the eye, usually moving about and 
probably representing fine aggregates of vitreous protein 
occurring as a benign degenerative change; and these are also 
called vitreous floaters.  Dorland's Illustrated Medical 
Dictionary, 640, (27th ed. 1988).  The post-service clinical 
records show the claimant has received treatment for eye 
conditions, including blepharitis and other problems like 
excessive tearing associated with his pulmonary sarcoidosis.  
However, VA records dated through 2006 report diagnoses of 
unspecified visual disturbance, and in an April 2008 clinical 
entry the claimant complained of "spiderweb floaters".  

VA's duty to assist, as already alluded to, includes 
providing a medical examination or obtaining a medical nexus 
opinion when necessary to fairly decide a claim.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Under McLendon 
v. Nicholson, 20 Vet. App. 79, 81 (2006), in disability 
compensation claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the claimant's service or a 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Hence, in light of the service and post-service 
evidence, the AMC should arrange for the Veteran to undergo a 
VA examination, preferably by an ophthalmologist, for a 
medical opinion concerning the etiology of his visual 
impairment, including his reported "floaters". 



Accordingly, the claims are REMANDED for the following 
additional development and consideration

1.  Clarify the exact dates when the 
claimant served in the Washington Army 
National Guard, including on ACDUTRA and 
INACDUTRA.  Also determine whether this 
additional service was under order of the 
President of the United States, see 
10 U.S.C. § 12401, or performed "full-time 
duty" under the provisions of 32 U.S.C. §§ 
316, 502, 503, 504, or 505, so as to 
provide him basic eligibility for Veterans 
benefits for this additional service (that 
is, aside from his prior active duty 
service from May 1978 to May 1981).  See 
also Allen v. Nicholson, 21 Vet. App. 54, 
57 (2007).

2.  Have the claimant reexamined for 
another medical nexus opinion concerning 
the etiology of his hearing loss and 
tinnitus - and specifically in terms of 
the likelihood (very likely, as likely as 
not, unlikely) these conditions 
are attributable to noise exposure 
coincident with his military service, 
either on active duty from May 1978 to May 
1981 or, if also deemed eligible, while 
subsequently in the Washington Army 
National Guard during the 1980s, including 
on ACDUTRA and INACDUTRA.

To facilitate making this important 
determination, it is imperative the 
examiner have access to and review the 
claims file for the pertinent medical and 
other history.  This includes a complete 
copy of this remand and the reports of the 
prior VA examinations in April 2006 
and August 2006 (including the addendum to 
the April 2006 examination).  And since 
the reports of those examinations contain 
contradictory and equivocal findings, the 
current examiner should attempt to resolve 
these conflicts and equivocalities, both 
in terms of the etiology of the hearing 
loss and tinnitus purportedly being the 
result of noise exposure coincident with 
the claimant's military service.

The term "as likely as not" (50 percent or 
greater probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.  

3.  Also have the Veteran undergo a VA 
ophthalmology examination for a medical 
nexus opinion concerning the etiology of 
his current visual impairment and other 
eye disorders - especially his 
"floaters".  The designated examiner 
should specifically indicate whether the 
claimant's visual impairment is due to a 
type of refractive error (including 
myopia, presbyopia, and astigmatism), 
which, if it is, is a congenital or 
developmental defect and, thus, not a 
disease or injury within the meaning of 
applicable legislation, so generally not 
subject to service connection as a matter 
of law.  38 C.F.R. §§ 3.303(c), 4.9 
(2009).

An opinion concerning the etiology of the 
"floaters" is also needed, irrespective 
of this other determination, including in 
terms of the likelihood (very likely, 
as likely as not, unlikely) they are 
attributable to the Veteran's military 
service versus other unrelated factors.



To facilitate making these important 
determinations, it is imperative the 
examiner have access to and review the 
claims file for the pertinent medical and 
other history, including a complete copy 
of this remand.

4.  Then readjudicate the claims in light 
of the additional evidence.  If the claims 
are not granted to the claimant's 
satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.


The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


